Citation Nr: 1104525	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-13 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for mitral valve prolapse, 
as secondary to service-connected Graves' disease and 
hyperthyroidism.  

2.  Entitlement to an increased rating for Graves' disease and 
hyperthyroidism, currently rated as 10 percent disabling.    



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active military service from March 1989 to August 
1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Atlanta, 
Georgia.                  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2010.  During the 
hearing, she submitted additional medical evidence and waived her 
right to have it initially considered by the RO.  See 38 C.F.R. § 
20.1304(c) (2010).  A copy of the transcript of that hearing is 
of record.  

In the Veteran's October 2010 Travel Board hearing, she raised 
the issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service- connected 
disability.  This issue has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

The issue of entitlement to an increased rating for Graves' 
disease and hyperthyroidism, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDING OF FACT

The relevant competent evidence is in relative equipoise as to 
whether the Veteran's mitral valve prolapse was caused by her 
service-connected Graves' disease and hyperthyroidism.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Board 
concludes that the Veteran's current mitral valve prolapse is 
secondary to the service-connected Graves' disease and 
hyperthyroidism.   38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.310(a) (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for mitral valve 
prolapse, as secondary to service-connected Graves' disease and 
hyperthyroidism.  Therefore, no further development is needed 
with regard to the Veteran's appeal.


II.  Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of mitral valve relapse.  The records show 
that the Veteran had intermittent complaints of chest pain.  In 
July 1995, she underwent a separation examination.  At that time, 
the Veteran's heart was clinically evaluated as "normal."  It 
was noted that the Veteran had an enlarged thyroid gland.  In 
August 1995, she underwent an evaluation conducted by the 
Endocrine Clinic.  The assessment was to rule out subclinical 
hyperthyroidism.        

By a November 2004 rating action, the RO granted service 
connection for Graves' disease and hyperthyroidism.  

In July 2005, the Veteran filed a claim of entitlement to service 
connection for mitral valve prolapse, as secondary to service-
connected Graves' disease and hyperthyroidism.  In support of her 
claim, she submitted a private medical statement from F.K.H., 
M.D., dated in June 2005.  In the statement, Dr. H. indicated 
that the Veteran had been diagnosed with mitral valve prolapse.  
Due to the Veteran's mitral valve prolapse, she experienced 
shortness of breath, chest tightness, palpitations, and 
intermittent tachycardia.  She had been advised to take a beta 
blocker medication to stabilize her heart rate.       

In January 2006, the Veteran underwent a VA-contract examination 
conducted by QTC Services.  At that time, the examiner noted that 
hyperthyroidism had numerous symptoms, including tachycardia.  
However, because the Veteran's thyroid levels were within the 
normal range, it was unlikely that her service-connected thyroid 
condition was contributing to her current symptoms, including 
tachycardia.  According to the examiner, the Veteran's mitral 
valve prolapse was not related to her hyperthyroidism.  The 
examiner noted that mitral valve prolapse, itself, could 
contribute to intermittent tachycardia.     

In a private medical statement from F.K.H., M.D., dated in 
September 2006, Dr. H. stated that the Veteran had been diagnosed 
with mitral valve prolapse.  In addition, the Veteran also had 
hyperthyroidism, also known as Graves' disease.  According to Dr. 
H., symptoms resulting from mitral valve prolapse, which included 
shortness of breath, chest tightness, palpitations, and 
intermittent tachycardia, were exacerbated by the effects of the 
hyperthyroidism.     

In a private medical statement from K.D.M., D.O., M.E.D., dated 
in July 2007, Dr. M. stated that he had received the medical 
records from the Veteran for the period of time from 1989 through 
1995 (active duty).  Dr. M. indicated that he saw nothing to 
suggest that she had any heart murmur, mitral valve prolapse, 
prior (emphasis added) to her diagnosis of Graves' disease.  
According to Dr. M., it was commonly accepted that hyperthyroid 
disorders caused cardiac complications through both direct 
effects of thyroid hormone and indirect effects through increased 
metabolism and oxygen consumption.  That could lead to the 
development of heart murmurs and valvular disorders.  Dr. M. 
opined that it was at least as likely as not the Veteran's heart 
murmur, mitral valve prolapse, occurred secondary as a result of 
her diagnosed Graves' disease, as she had none of those diagnoses 
prior to her developing Graves disease.            

In February 2009, the Veteran submitted articles from the 
Internet which addressed the relationship between Graves' disease 
and hyperthyroidism, and mitral valve relapse.  In many of the 
articles, it was noted that medical research had found that the 
prevalence of mitral valve prolapse was substantially greater in 
patients with autoimmune thyroid disorders such as Graves' 
disease.  

In a private medical statement from G.C.R., M.D., dated in 
February 2009, Dr. R. stated that the Veteran had presented 
herself to his office for complaints of chest pain and tightness, 
and occasional palpitations.  As a result, he did a stress 
thallium and echocardiogram.  The thallium was normal for 
perfusion.  The echocardiogram showed normal systolic function, 
as well as persistent mitral valve prolapse.  Dr. R. indicated 
that secondary to the Veteran's chest pain and palpitations, it 
was his thought that her palpitations may have dual origin.  
According to Dr. R., the Veteran's palpitations may be the result 
of her mitral valve prolapse.  As a result, the Veteran's 
medication would be increased with hopes of controlling her 
palpitations and atypical chest pain associated with her mitral 
valve prolapse and Graves' disease.  Dr. R. further noted that 
the Veteran's palpitations may also be the result of her 
hyperthyroidism.      

In another statement from Dr. G.C.R., dated in October 2010, Dr. 
R. stated that the Veteran was a longstanding patient whom was 
receiving treatment for mitral valve prolapse.  Over the past 
year, although the Veteran's mitral valve prolapse structurally 
remained the same, her symptoms associated with the mitral valve 
prolapse syndrome had exacerbated.  She had been averaging 
approximately one office visit per month with chief complaints of 
chest discomfort, palpitations, and tightness, all associated 
with her mitral valve prolapse syndrome.  Dr. R. noted that he 
had also evaluated the Veteran's thyroid because she had a 
history of hyperthyroidism.  According to Dr. R., he thought that 
it was possible that the thyroid status was contributing to the 
Veteran's palpitations and chest discomfort; however, the 
Veteran's thyroid workup was stable.  


III.  Pertinent Laws and Regulations

Service connection may be established for disability resulting 
from personal injury or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, service connection may be presumed for certain chronic 
diseases which are manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary basis 
for a disability which is shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by a service-connected disability or (b) aggravated by 
a service- connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439, 488 (1995) (en banc).  The Court of Appeals for 
Veterans' Claims (Court) has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due to 
or the result of a service-connected disease or injury, it too 
shall be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codified Allen and added language that requires that 
a baseline level of severity of the nonservice- connected disease 
or injury must be established by medical evidence created before 
the onset of aggravation.

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of 
the evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).


IV.  Analysis

In the Veteran's October 2010 Travel Board hearing, she 
maintained that her mitral valve prolapse was caused or made 
worse by her service-connected Graves' disease and 
hyperthyroidism.  After reviewing the evidence of record, the 
Board finds that the relevant evidence is in approximate 
equipoise and therefore supports the Veteran's claim for service 
connection for mitral valve prolapse on a secondary basis.  See 
38 U.S.C.A. §  5107 (b) (there need not be a preponderance of the 
evidence in the veteran's favor, but only an approximate balance 
of the positive and negative evidence).    

The Board recognizes that the evidence of record reflects 
discrepancies in the medical opinions regarding the question of 
whether the Veteran's currently diagnosed mitral valve prolapse 
was caused or aggravated by her service-connected Graves' disease 
and hyperthyroidism.  On the one hand, in the January 2006 QTC 
(VA) examination, the examiner opined that the Veteran's mitral 
valve prolapse was not related to her service-connected 
hyperthyroidism.  In addition, in a February 2009 private medical 
statement, although Dr. G.C.R. stated that it was possible that 
the Veteran's heart palpitations were due to both her mitral 
valve prolapse, and Graves' disease and hyperthyroidism, he 
nevertheless did not relate the Veteran's mitral valve prolapse 
to her Graves' disease and hyperthyroidism.  Moreover, in a 
subsequent statement, dated in October 2001, Dr. R. indicated 
that he thought that it was possible that the Veteran's thyroid 
condition had contributed to an increase of the symptomatology of 
her mitral valve relapse, but that the Veteran's thyroid workup 
was stable.  This suggests that the Veteran's mitral valve 
relapse was not aggravated by her service-connected thyroid 
disability.        

On the other hand, upon a review of the evidence in support of 
the Veteran's claim, in the July 2007 private medical statement 
from Dr. K.D.M., Dr. M. opined that it was at least as likely as 
not that the Veteran's mitral valve prolapse occurred secondary 
as a result of her Graves' disease.  In addition, he noted that 
it was commonly accepted that hyperthyroid disorders caused 
cardiac complications which could lead to the development of 
heart murmurs and valvular disorder.  This statement is supported 
by the Internet articles which noted that medical research had 
found that the prevalence of mitral valve prolapse was 
substantially greater in patients with autoimmune thyroid 
disorders such as Graves' disease.  The Board further observes 
that in a private medical statement from Dr. F.K.H., dated in 
September 2006, Dr. H. opined that the symptoms resulting from 
the Veteran's mitral valve prolapse, which included shortness of 
breath, chest tightness, palpitations, and intermittent 
tachycardia, were exacerbated by the effects of her 
hyperthyroidism.  Thus, his statement supports the Veteran's 
contention that her service-connected thyroid disorder aggravates 
her mitral valve prolapse.      

The Board finds that in reading all of the opinions together, 
what emerges is positive and negative evidence that is in 
relative equipoise as to whether the Veteran's mitral valve 
prolapse was caused and/or aggravated by her service-connected 
Graves' disease and hyperthyroidism.  Thus, the Board finds that, 
with application of the doctrine of reasonable doubt, service 
connection for mitral valve prolapse, as secondary to service-
connected Graves' disease and hyperthyroidism, is warranted.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.

ORDER

Entitlement to service connection for mitral valve prolapse, as 
secondary to service-connected Graves' disease and 
hyperthyroidism, is granted.  


REMAND

In this case, the Veteran is receiving a 10 percent disability 
rating under Diagnostic Code 7900 for her service-connected 
Graves' disease and hyperthyroidism.  Diagnostic Code 7900 
warrants a 10 percent rating for hyperthyroidism when there is 
tachycardia, which may be intermittent, and tremor, or when 
continuous medication is required for control.  A 30 percent 
rating requires tachycardia, tremor, and increased pulse pressure 
or blood pressure.  A 60 percent rating requires emotional 
instability, tachycardia, fatigability, and increased pulse 
pressure or blood pressure.  A 100 percent rating requires 
thyroid enlargement, tachycardia, eye involvement, muscular 
weakness, loss of weight, and sympathetic nervous system, 
cardiovascular, or gastrointestinal symptoms.  Note (1) to the 
Code provides that if disease of the heart is the predominant 
finding, evaluate as hyperthyroid heart disease (Code 7008) if 
doing so would result in a higher evaluation.  Note (2) to the 
Code provides that if ophthalmopathy is the sole finding, 
evaluate as impairment of field vision impairment (Code 6080); 
diplopia (Code 6090); or impairment of central visual acuity 
(Codes 6061-6079).  38 C.F.R. § 4.119, Code 7900.

In the Veteran's January 2006 QTC (VA) examination, the examiner 
stated that the Veteran's service-connected Graves' disease and 
hyperthyroidism caused her to experience numerous symptoms, 
including emotional instability, tachycardia, chest pain, blurred 
vision, loss of weight, and tremor.  The examiner reported that 
the Veteran's current treatment for her thyroid condition 
involved medications to control her heart rate and thyroid 
levels.  If the Veteran did not receive treatment, her thyroid 
"would get out of whack," and she would get tachycardia if she 
stopped her medications.  However, following the physical 
examination, the examiner provided contradictory statements.  The 
examiner stated that intermittent tachycardia, emotional 
instability, and insomnia could be present with hyperthyroidism.  
Nevertheless, the examiner noted that the Veteran's levels were 
currently within normal range which made it unlikely that her 
thyroid disorder contributed to the aforementioned symptoms.  
Thus, on the one hand, he stated that the Veteran's thyroid 
condition caused emotional instability, tachycardia, chest pain, 
blurred vision, loss of weight, and tremor, which are all 
symptoms that would support an increased rating.  However, on the 
other hand, because the Veteran's thyroid level was normal, the 
examiner concluded that there was no relationship between the 
aforementioned symptoms and her service-connected thyroid 
disorder.  Nevertheless, the examiner still noted that at one 
point, before treatment, the hyperthyroidism "probably did" 
contribute to at least the tachycardia.  Therefore, clearly with 
respect to tachycardia, the Veteran's service-connected thyroid 
disorder was related to her tachycardia and that was one of the 
reasons she was put on medication.  The examiner specifically 
stated that without the thyroid medication, her thyroid "would 
get out of whack" and she would experience tachycardia.  
However, it is unclear if the Veteran's other symptoms of 
emotional instability, blurred vision, loss of weight, and 
tremor, are specifically related to her service-connected thyroid 
disorder.  The Board also notes that in July 2009, the Veteran 
underwent a VA-contact examination conducted by QTC Services.  At 
that time, the examiner stated that the examination was normal 
with the exception of elevated blood pressure readings.  It is 
unclear if the Veteran's elevated blood pressure is due to her 
service-connected thyroid disorder.  Thus, in light of the above, 
the RO must afford the Veteran a new examination.     

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim of entitlement 
to an increased rating for Graves' disease 
and hyperthyroidism, the AMC/RO must review 
the record and ensure compliance with all 
notice and assistance requirements set forth 
in the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.

2.  After any additional evidence has been 
obtained and added to the record, the RO must 
make arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a VA examination with the 
appropriate specialist to determine the 
extent and severity of her service- connected 
Graves' disease and hyperthyroidism.  The 
claims folder and a copy of this remand must 
be make available to the examiner for review 
in conjunction with the examination.  The 
examiner should specifically review the  
October 2004, January 2006, and July 2009 QTC 
(VA) examination reports.  All indicated 
tests must be conducted.  

Regardless of whether the Veteran's current 
thyroid levels are normal, the examiner must 
state whether the Veteran currently has, or 
whether she had in the past, any tachycardia, 
tremor, increased pulse pressure or blood 
pressure, emotional instability, 
fatigability, thyroid enlargement, 
tachycardia (more than 100 beats per minute), 
eye involvement, muscular weakness, or loss 
of weight, or any sympathetic nervous, 
cardiovascular, or gastrointestinal symptoms 
associated with the service-connected Graves' 
disease and hyperthyroidism.  

The examiner should specifically note that 
the Veteran is also service-connected for 
mitral valve relapse.  In this regard, the 
examiner must discuss whether any of the 
symptomatology of the service-connected 
mitral valve relapse overlaps with the 
symptomatology of the service-connected 
Graves' disease and hyperthyroidism, such as 
tachycardia.     

The examiner is also requested to provide a 
rationale for any opinion expressed.

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue on 
appeal.  If such action does not grant the 
benefit claimed, the RO should provide the 
Veteran and her representative a supplemental 
statement of the case and an appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


